 

Exhibit 10.19j

REQUIRED GROUP AGENT ACTION NO. 11

This REQUIRED GROUP AGENT ACTION NO. 11 (this “Action”), dated as of January 7,
2016 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (“Borrower”), Bank of America, N.A., as the
Administrative Agent (“Administrative Agent”), the Collateral Agent for the
Secured Parties (“Collateral Agent”) and each of Bank of America, N.A. (“BA
Agent”), Credit Suisse AG, New York Branch (“CS Agent”), Deutsche Bank AG, New
York Branch (“DB Agent”), ING Capital LLC (“ING Agent”), KeyBank National
Association (“KB Agent”) and National Bank of Arizona (“NBAZ Agent”, and
collectively with BA Agent, CS Agent, DB Agent, ING Agent and KB Agent, the
“Group Agents”), as Group Agents party to the Loan Agreement, dated as of May 4,
2015 (as amended, the “Loan Agreement”), by and among the Borrower,
Administrative Agent, Collateral Agent, the Group Agents, the Lenders and the
other parties from time to time party thereto. As used in this Action,
capitalized terms which are not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

The Borrower, the Required Group Agents, the Administrative Agent and the
Collateral Agent desire to amend the Loan Agreement as set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

Section 1.Amendments to the Loan Agreement.  Subject to the prior satisfaction
of the conditions precedent described in Section 2 hereof, the Administrative
Agent and the Required Group Agents agree to amend the Loan Agreement as
follows:

 

 

a.

Section 1.1 of the Loan Agreement is hereby amended by adding the phrase “, each
Tax Loss Policy Power of Attorney” immediately after the phrase “each control
agreement” in the third and fourth lines of the definition of “Collateral
Documents”.

 

 

b.

Section 1.1 of the Loan Agreement is hereby amended by adding the following new
defined term in appropriate alphabetical order:

 

“Tax Loss Policy Power of Attorney” has the meaning set forth in Section
5.21(a).


 

c.

Article 5 of the Loan Agreement is hereby amended by inserting a new Section
5.21 immediately after Section 5.20 therein as set forth below:

 

“5.21Tax Loss Policies.

 

(a)On the date on which any Tax Loss Policy is issued, execute in favor of the
Collateral Agent (for the benefit of the Secured Parties) a power of attorney
(each, a “Tax Loss Policy Power of Attorney”), in form and substance

Required Group Agent Action No. 11

 

--------------------------------------------------------------------------------

 

reasonably satisfactory to the Collateral Agent, in respect of all rights and
obligations of each named insured under such Tax Loss Policy. 

 

(b)Cause each Managing Member (A) to comply in all material respects with, and
enforce the material provisions of, any Tax Loss Policy with respect to such
Managing Member and (B) so long as such Managing Member is the managing member
of the related Subject Fund, take all Relevant Member Action to cause such
Subject Fund to comply in all material respects with, and enforce the material
provisions of, any Tax Loss Policy with respect to such Subject Fund.”

 

 

d.

Section 11.11 of the Loan Agreement is hereby amended by inserting a new Section
11.11(c) immediately after Section 11.11(b) therein as set forth below:

 

“(c)The Limited Guarantor shall (i) by the deadline set forth in each Tax Loss
Policy, cause the named insured under each Tax Loss Policy to exercise any right
thereunder (x) to increase the aggregate amount of such policy (or, in the case
of the excess Tax Loss Policy issued by Houston Casualty Company, reduce the
amount of such policy) and (y) to reduce the retention limit, deductible or
other similar amount in respect thereof, (ii) by the deadline set forth in each
Tax Loss Policy, pay any additional premium, fee or other amount payable as a
result of such action and (iii) within five (5) Business Days of any action
described in clause (i), deliver to the Administrative Agent and each Group
Agent evidence of such action.”

 

Section 2.Conditions Precedent. This Action shall be effective upon the receipt
by (i) the Administrative Agent of counterparts of this Action, executed and
delivered by each of the other parties hereto and (ii) the Collateral Agent of a
Power of Attorney (each, a “Power of Attorney”), in form and substance
reasonably acceptable to the Collateral Agent, from the Borrower, with respect
to all rights of the Borrower, in its capacity as managing member of the named
insured under each Tax Loss Policy in place as of the date hereof.

 

Section 3.Acknowledgment.  The Borrower, the Required Group Agents, the
Administrative Agent and the Collateral Agent acknowledge and agree that any
amounts received by any Borrower Subsidiary Party or any Subject Fund as a
result of any refund, return or similar payments from an Investor in respect of
payments by insurers under any related Tax Loss Policy shall not constitute
Distributions of On-Going Revenues or otherwise constitue Collateral, and may be
retained by such Borrower Subsidiary Party or Subject Fund for payment to such
insurers in accordance with the requirements of the related Tax Loss Policy.

 

Section 4.Covenant.  No later than five (5) Business Days following the first
issuance of a Tax Loss Policy, the Borrower shall deliver to the Collateral
Agent a notarized copy of each Power of Attorney.  A breach of this Section 4
shall, immediately upon the occurrence thereof, constitute an Event of Default.

 

Section 5.Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by

2Required Group Agent Action No. 11

 

--------------------------------------------------------------------------------

 

implication or otherwise, limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent or any of the other
Secured Parties, or shall alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in each of the
Loan Agreement and any other Financing Document.  This Action shall also
constitute a “Financing Document” for all purposes of the Loan Agreement and the
other Financing Documents. 

 

Section 6.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

Section 7.Construction. The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

3Required Group Agent Action No. 11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC,

as Borrower

 

 

By: /s/Brad W. Buss

Name:Brad W. Buss

Title:Treasurer






[Signature Page to Required Group Agent Action No. 11]

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Group Agent

 

 

By: /s/Claudia Correa Welch

Name:Claudia Correa Welch

Title:Director

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

By: /s/Erin McCutcheon

Name:Erin McCutcheon

Title:Vice President

 

By: /s/Patrick J. Hart

Name:Patrick J. Hart

Title:Vice President

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Group Agent

 

 

By: /s/Vinod Mukani

Name:Vinod Mukani

Title:Director

 

By: /s/Gareth John

Name:Gareth John

Title:Director

 

 

 

 

 

 

 

 

 

 

 

 






[Signature Page to Required Group Agent Action No. 11]

 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Group Agent

 

 

By: /s/Benjamin C. Cooper

Name:Benjamin C. Cooper

Title:Vice President

 

NATIONAL BANK OF ARIZONA,

as a Group Agent

 

 

By: /s/Craig Robb

Name:Craig Robb

Title:Executive Vice President

 

Acknowledged by:

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

 

By: /s/Judy D. Payne

Name:Judy D. Payne

Title:Vice President

 

Acknowledged by:

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

 

By: /s/Judy D. Payne

Name:Judy D. Payne

Title:Vice President

Acknowledged by:

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

 

By: /s/Judy D. Payne

Name:Judy D. Payne

Title:Vice President

 

 

[Signature Page to Required Group Agent Action No. 11]

 